Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-10, 12-15, 17, 19-22 and 25-33 are pending. Claims 11, 24 and 34-35 have been canceled. Claim 1 has been amended. Claims 1-10, 12-14, 17, 19-22 and 25-33 are being examined in this application. In the response to the restriction requirement, Applicants elected a nanobiologic composition comprising Rapamycin-vinyl stearate, ApoA-1, tricaprylin, organ transplant, kidney tissue, wherein the nanobiologic composition does not further comprise an immunosuppressive drug. Claim 15 is withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-10, 12-14, 17, 19-22 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) in view of Gummert et al. (J Am Soc Nephrol 10: 1366–1380, 1999), Perez-Medina et al. (WO 2016/172146), Ma et al. (J Nanomed Nanotechnol. 2013 Feb 18; 4(2): 1000164), Tang et al. (Proc Natl Acad Sci U S A. 2016 Nov 1; 113(44) and Gu et al. (US 2005/0234234).
With respect to claims 1-2, 6, 12, 17 and 25, Trieu teaches a method for delivering a therapeutic agent to a subject, comprising administering a nanoparticle delivery vehicle, comprising a high density lipoprotein complex comprising: (a) a hydrophobic core having increased hydrophobicity compared to native high density lipoprotein, the core comprising (i) a lipid component, and (ii) a therapeutic agent, and, (b) a shell surrounding the core, the shell comprising a phospholipid (claims 64 and 84), wherein the lipid component comprises apolipoprotein Al (ApoA-1) (claim 65), wherein the lipid component comprises a mixture of a phosphatidylcholine, cholesterol, and a cholesterol fatty acid ester (claim 72), wherein the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31), wherein the therapeutic agent is an immunosuppressive agent selected from cyclosporine, azathioprine, mizoribine, or FK506 (tacrolimus) (page 17, lines 3-4; claim 26).
Please note that cyclosporine is hydrophobic and an inhibitor of the inflammasome.
Trieu also teaches that “[I]n the nanoparticle of the invention, the phospholipid and cholesteryl ester coating the particulate therapeutic agent advantageously stabilizes the therapeutic agent and facilitates its effective administration. The phospholipid-coated therapeutic agent nanoparticle advantageously provides for the effective formulation and delivery of hydrophobic or substantially water insoluble therapeutic agents. Therapeutic agents advantageously formulated as nanoparticles of the invention include hydrophobic or substantially water-insoluble pharmacologically active agents” (page 15, lines 21-28).
Trieu does not teach the patient is affected by trained immunity; the claimed lysolipid; the hydrophobic matrix core comprises a triglyceride; and the inhibitor drug is derivatized with an attached aliphatic chain.
Gummert et al. teach that sirolimus (rapamycin, SRL), which is a hydrophobic drug that has low stability in aqueous solutions, effectively reverses ongoing allograft rejection in several solid organs including the kidney (page 1369, right column, 2nd para; page 1370, right column, 1st para).
Gummert et al. also teach that tacrolimus, which is minimally soluble in aqueous solvents, has been investigated in clinical transplantation of all solid organs, and it has been approved as an immunosuppressant agent for primary therapy in patients with liver and kidney transplants (page 1371, left column, 3rd para; page 1372, left column, 4th para).
Gummert et al. further teach that “[E]fficacy of SRL has been proven in several animal models, many of them in large animals. It prolonged kidney allograft survival in dogs, and in pigs was at least as effective as cyclosporin-based immunosuppression (page 1370, left column, 4th para).
Gummert et al. additionally teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo (page 1370, left column, 1st para).
Perez-Medina et al. teach compositions comprising a discoidal high-density lipoprotein nanoparticle having average diameter within a range from 5 nm to 30 nm comprising Apolipoprotein I (ApoAl) and one or more phospholipids selected from DMPC, DPPC, DSPC, MHPC, PHPC, SHPC, OHPC and DOPC (claims 23-26).
Ma et al. teach that nanoparticles comprising tricaprylin (i.e. captex 8000, glyceryl tricaprylate) loaded with a therapeutic compound potentially overcame P-gp-mediated drug resistance (page 10, 3rd para; page 12, last para).
Tang et al. teach that HDL nanoparticles comprising ApoA-1 loaded with a therapeutic compound were synthesized using the phospholipids POPC and PHPC (page E6739, left column, 2nd para).
	Tang et al. also teach that “[t]he approach’s potential to deliver various compounds preferentially to other immune cells would expand its application to numerous immunologically implicated diseases, such as myocardial infarction, diabetes, and cancer (page E6738, right column, 5th para).
Tang et al. further teach that weight ratio of POPC and PHPC is 3:1 (page E6739, left column, 2nd para).
Tang et al. additionally teach that to fine-tune nanoparticle size and morphology, triglyceride was added to the HDL core (page E6733, left column, 1st para).
Gu et al. teach 42-hydroxy rapamycin ester derivatives useful for inducing immunosuppression, and in the treatment of transplantation rejection (para [0003]), wherein the rapamycin derivative is a C10 saturated fatty acid ester of rapamycin (depicted below; para [0046]).
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Trieu to deliver SRL, Csa, and/or tacrolimus to a patient that is a kidney transplant recipient (i.e. a patient affected by trained immunity) because SRL, Csa and tacrolimus are hydrophobic drugs with low stability in aqueous solutions and Trieu teaches that therapeutic agents advantageously formulated as nanoparticles of the invention include hydrophobic or substantially water-insoluble pharmacologically active agents.
One of ordinary skill in the art would have reasonably expected the nanoparticle delivery vehicle of Trieu comprising SRL, Csa and tacrolimus as therapeutic agents to prolong kidney allograft survival and to show synergism in immunosuppression both in vitro and in vivo because Gummert et al. teach that SRL, Csa and tacrolimus are effective in prolonging kidney allograft survival and further teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo.
Furthermore, it would have been obvious to one of ordinary skill in the art to use the phospholipids of Perez-Medina et al. (i.e. DOPC and PHPC) in addition to the phospholipids of Trieu (e.g. POPC) because Perez-Medina et al. teach that a nanoparticle very similar to the nanoparticle of Trieu can be formed with DOPC and PHPC. 
The skilled artisan would have reasonably expected the nanoparticle of Trieu comprising phospholipids such as DOPC, POPC and PHPC to successfully deliver a therapeutic agent.
Additionally, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, since the references teach that phospholipids such as DOPC, PHPC and POPC can be used to make nanoparticles comprising Apolipoprotein I (ApoAl) having a diameter of about 30 nm, it would have been obvious to combine said phospholipids with the expectation that such a combination would be useful in making nanoparticles comprising Apolipoprotein I (ApoAl) having a diameter of about 30 nm.
Moreover, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to add a triglyceride such as tricaprylin to the core of the nanoparticle in order to fine-tune nanoparticle size and morphology. 
Additionally, it would have been obvious to one of ordinary skill in the art to add a triglyceride such as tricaprylin to the core of the nanoparticle obvious over the references in order to overcome P-gp-mediated drug resistance. The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Ma et al. teach that nanoparticles comprising tricaprylin loaded with a therapeutic compound can potentially overcome P-gp-mediated drug resistance.
With respect to the claimed inhibitor drug derivatized with an attached aliphatic chain, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the rapamycin in the invention obvious over the references for the rapamycin derivative of Gu et al. because both rapamycin and rapamycin derivative were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection.
With respect to the claimed “wherein the nanoscale assembly delivers the drug to myeloid cells,…….spleen of the patient”, the delivery of the drug is inherent to the nanoscale assembly, which is taught by Trieu. 
With respect to claims 3-5, 7-8 and 14, Trieu teaches that “[t]he dose of the composition of the invention administered to an individual will vary with the particular composition, the method of administration, and the particular disease being treated. The dose is sufficient to effect a desirable response, such as a therapeutic or prophylactic response against a particular disease or condition” and further teach administering the composition once every three weeks, once every two weeks, once a week, twice a week, three times a week, four times a week, five times a week, six times a week, or daily (page 34, lines 9-12 and 21-24). 
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum time of administration (e.g. before transplant, at least once a day, etc.) by normal optimization procedures known in the pharmaceutical art.
Moreover, since the nanobiologic composition obvious over the references has the same structure of the instantly claimed nanobiologic composition, it would inherently have the same properties.
With respect to claims 9-10, the trained immunity is inherent to the patient population (i.e. patients undergoing organ transplant). 
With respect to claim 13, as discussed above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Trieu to deliver SRL, Csa, and/or tacrolimus to a patient that is a kidney transplant recipient (i.e. wherein the method is performed prior to transplant). With respect to the claimed restoration of cytokine production, it is noted that this is an inherent property of the nanobiologic composition, which once administered, would necessarily restore cytokine production.
With respect to claims 19-21, as discussed above, it would have been obvious to one of ordinary skill in the art to use the phospholipids of Perez-Medina et al. (i.e. DOPC and PHPC) in addition to the phospholipids of Trieu (e.g. POPC) because Perez-Medina et al. teach that a nanoparticle very similar to the nanoparticle of Trieu can be formed with DOPC and PHPC. 
With respect to claims 22 and 33, as discussed above, Tang et al. further teach that weight ratio of POPC and PHPC is 3:1 (page E6739, left column, 2nd para).
	With respect to claims 24, 26-28 and 32, Gu et al. further teach rapamycin derivatives of the general formula (I) (depicted below):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
wherein R is a linear or cyclic, aliphatic or aromatic, saturated or unsaturated hydrocarbon (claim 1).
	Given the finite possible derivatives, one of ordinary skill would have at once envisaged a C18 saturated fatty acid ester of rapamycin.
Furthermore, the MPEP 2144.09 states that “[C]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.)”.
With respect to claims 29-31, as discussed above, Trieu teaches the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).

Response to Arguments
Applicant’s arguments filed on 11/11/2022 have been fully considered but they are not persuasive.
Applicant argues that “[W]hile Trieu generally contemplates encapsulation of hydrophobic drugs in its HDL particle, it does not disclose rapamycin or derivatives thereof, let alone the claimed compounds. Trieu is further devoid of any specific teaching or suggestion to derivatize the drugs disclosed therein with an attached aliphatic chain for incorporation into HDL nanoparticles. Gummert, Gu, Perez-Medina, Tang and Ma do not cure the deficiencies of Trieu. Neither Gummert, Perez- Medina, Tang nor Ma disclose derivatization of the drugs disclosed therein with an attached aliphatic chain. Moreover, neither Gummert nor Ma disclose formulation of the compounds disclosed therein in HDL-derived nanoparticles and thus, cannot teach or suggest the claimed composition. Furthermore, while Gu discloses 42-hydroxyester derivatives of rapamycin, Gu is completely silent on using the compounds disclosed therein in a HDL nanoparticle formulation, and consequently provides no specific teaching or suggestion regarding their use in the particular claimed nanobiologic compositions. Thus, there is no specific teaching or suggestion in the broader disclosure of the cited art to derivatize rapamycin with an attached aliphatic chain for incorporation into HDL nanoparticles, nor does the totality of the cited art provide any indication that such modifications would provide benefits, such as substantial improvements in incorporation efficiencies compared to the parent drugs. In contrast, derivatization of rapamycin with an aliphatic chain provided dramatically enhanced retention of the recited rapamycin derivative in the nanobiologic composition compared to the parent drug. For example, as shown in Figure 67 derivatization of rapamycin with an aliphatic chain as claimed resulted in greatly improved incorporation efficiency compared to the parent drug rapamycin, with the recovery of rapamycin below 20% and exemplary claim-recited compound above ~70%, thereby providing advantages such as reducing leakage, and improving delivery to the target tissue. The claimed method is therefore non-obvious over Trieu, Gummert, Gu, Perez-Medina, Tang and Ma for these reasons alone. Furthermore, the instant specification shows that the claim-recited compositions provide superior and unexpected results, such as improvements in stability compared to the parent drug rapamycin when formulated in the claimed composition”. 
Applicant’s arguments are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
As discussed in the rejection above, both rapamycin and rapamycin derivatized with an aliphatic chain were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection (taught by Gummert et al. and Gu et al.). Therefore, it would have been obvious to substitute one for another, with a reasonable expectation of success (see MPEP 2144.06).
With respect to Applicant’s arguments regarding the improved stability of the derivatized rapamycin, the Examiner submits the reference of Zhao et al. (Nat Commun. 2016 Apr 13;7:11221), to show that such improvement in stability would have been expected by one of ordinary skill in the art.
Zhao et al. teach that “[I]n the nanomedicine field, drug-carrier compatibility can be improved by modifying the carrier material, covalently conjugating drugs to the polymers that comprise the nanoparticle core, or by drug derivatization. We here systematically study the latter approach and show that a pro-drug strategy ensures efficient and homogenous encapsulation, which enhances in vivo stability and improves nanotherapeutic efficacy. Instead of costly large-scale screening for compatible carrier materials, a rational guideline for pro-drug modification can be employed. This approach represents a potentially valuable strategy in which an optimized nanoparticle carrier can be generically employed for numerous drug classes” (see “Discussion” on page 9).
Therefore, the skilled artisan would have expected the derivatized rapamycin of Gu et al. to display increased stability once encapsulated in the nanoparticle obvious over the references.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658